DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 1, 2, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0005961 (Ino-961).	4
B. Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0365133 (“Ino-133”) as evidenced by Ino-961.	7
IV. Claim Rejections - 35 USC § 103	13
A. Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ino-961 in view of US 2020/0409252 (“Taniguchi”).	14
B. Claims 1, 2, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0380641 (“Ino-641”) in view of Ino-961.	15
C. Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ino-641 in view of Ino-961 in view of US 2020/0409252 (“Taniguchi”).	19
V. Response to Arguments	20
VI. Pertinent Prior Art	21
Conclusion	21


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 06/27/2022 has been entered.

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 2, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0005961 (Ino-961).
With regard to claim 1, Ino-961 discloses,
1. (Original) A ferroelectric material layer, comprising: 
[1a] hafnium oxide [abstract, ¶ 81; Figs. 3A-3B], wherein the hafnium oxide comprises 
[1b] a lattice structure having an orthorhombic phase, and
[1c] wherein the hafnium oxide comprises one or more oxygen vacancies in the lattice structure; and 
[1d] trace amounts of a working gas.  
With regard to feature [1b] of claim 1, Ino-961 further explains that the ferroelectric or ferrielectric character in the hafnium oxide occurs due to the presence of third orthorhombic (ferroelectric) crystal structure, i.e. a “lattice structure” as claimed, or each of first orthorhombic and third orthorhombic crystal structure in addition to monoclinic or tetragonal structures (ferrielectric) (Ino-961: ¶¶ 55-58, 87-88, 131).  For example, Ino-961 states, “It is considered that a crystal of hafnium oxide as a ferroelectric film mainly has a third orthorhombic (orthorhombic III, space group Pbc21, space group number 29) structure.”  (Ino-961: ¶ 56).
With regard to feature [1d] of claim 1, in the “Second Embodiment” in Ino-961, ferroelectric or ferrielectric character in the hafnium oxide is induced by applying compressive stress in the thickness direction, such as by incorporating working gases, for example, but not limited to, argon (as required by claim 2) into the hafnium oxide during deposition of the hafnium oxide using sputter deposition having an argon sputtering gas or after deposition of the hafnium oxide using a rare gas plasma treatment, such as argon plasma treatment (¶¶ 81, 125-129).
With regard to feature [1c] of claim 1, the Instant Application states that the presence of the orthorhombic phase and associated ferroelectricity in the hafnium oxide may be the result of oxygen vacancies in the  occurring due to the sputter deposition method (Instant Specification ¶¶ 25, 49, 50) of said hafnium oxide versus ALD deposition, stating in this regard,
[0020] In an embodiment, the PVD hafnium oxide film may comprise an orthorhombic phase that provides the ferroelectric behavior.  While not limited to any particular theory, it is believed that the orthorhombic phase may be made thermodynamically stable without dopants due to the presence of oxygen vacancies in the lattice structure.  The oxygen vacancies may be a natural byproduct of the PVD process.  Such oxygen vacancies are typically not present in ALD hafnium oxide films since ALD films have a more uniform (i.e., 2:1) stoichiometric ratio between oxygen and hafnium.
(Instant Specification: ¶ 20; emphasis added)
Inasmuch as Ino-961 uses the same method of deposition as used in the Instant Application, i.e. sputtering from a Hf target in the presence of oxygen (Ino-961: ¶¶ 125-129) and attains the orthorhombic phase and ferroelectricity, it is held, absent evidence to the contrary, that said hafnium oxide inherently has oxygen vacancies in the orthorhombic (ferroelectric) crystal structure, i.e. a “lattice structure” as claimed, as admitted in the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 1.

With regard to claim 2, Ino-961 discloses,
2. (Original) The ferroelectric material of claim 1, wherein the working gas is argon.  
See discussion under feature [1d] of claim 1.

With regard to claim 7, Ino-961 discloses,
7. (Original) The ferroelectric material of claim 1, wherein no traces of carbon are present in the hafnium oxide.  
As in the Instant Application, Ino-961 forms the hafnium oxide using sputtering of a Hf target in Ar and O2 (Ino-961: ¶¶ 126-129).  Therefore—as in the Instant Application—there is no source of carbon as occurs when using organometallic compounds as with ALD (Instant Specification: ¶ 22).  Based on the evidence in the Instant Application, it is held, absent evidence to the contrary, that the hafnium oxide in Ino-961 inherently has “no traces of carbon” within the meaning of the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Claims 9 and 10 read, 
9. (Original) The ferroelectric material of claim 1, wherein a stoichiometric ratio of oxygen to hafnium in the hafnium oxide is greater than 2.0.  
10. (Original) The ferroelectric material of claim 1, a stoichiometric ratio of oxygen to hafnium in the hafnium oxide is less than 1.9.  
Ino-961 discloses that the hafnium oxide includes a “first element” such as Zn, Mg, Mn, Se, Fe, Cr, Co, In, Li, and N in the amount of 1 at% to 10 at% (abstract; ¶¶ 39, 69-74) and may include a “second element” in an amount of 1 at% to 5 at% (¶¶ 53, 54, 73-74, 81, 86).  Ino-961 further states,
[0069] From the above-described viewpoint, in the present embodiment, at least one of Zn, Mg, Mn, Nb, Sc, Fe, Cr, Co, In, and Li as an atom (element) substituted for Hf 4+ and N as an atom (element) substituted for O is added as the first element to hafnium oxide having ferroelectricity or ferrielectricity.
 (Ino-961: ¶ 69; emphasis added)
Examples are given wherein (1; ¶ 73) Si (1st element) as SiO2 and Zn (2nd element) as ZnO and (2: ¶ 74) Al (1st element) as Al2O3 and Mg (2nd element) and MgO are dopants in the Hf oxide in total amounts of 8 at% and 9 at%, respectively.  Therefore, when the metals are substituted for Hf in the crystal structure, the amount of Hf relative to O decreases below its stoichiometric amount, i.e. 2 O atoms to 1 Hf atom.  Consequently, the stoichiometric ratio of oxygen to hafnium in the hafnium oxide would be greater than 2.0, when the metal dopants are present as their oxides, as required by claim 9.
In addition, when N is included (e.g. ¶¶ 45, 65, 75-76), “N as an atom (element) substituted for O” (supra), the amount of O that would otherwise be present relative to Hf would be, is less than its stoichiometric amount.  Since the amount of N can be from 1 at% to 10 at% (supra), amounts of N > 5 at% < [N] ≤ 10 at% result in the stoichiometry of O to Hf being <1.9 to 1.8, as required by claim 10.

B. Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0365133 (“Ino-133”) as evidenced by Ino-961.
Claim 1 reads, 
1. (Original) A ferroelectric material layer, comprising: 
[1a] hafnium oxide, wherein the hafnium oxide comprises 
[1b] a lattice structure having an orthorhombic phase, and
[1c] wherein the hafnium oxide comprises one or more oxygen vacancies in the lattice structure; and 
[1d] trace amounts of a working gas.  

With regard to feature [1a] of claim 1, Ino-133 discloses a ferroelectric Hf oxide layer 26 in a memory cell 101 of a non-volatile memory device (Ino-133: Fig. 1; ¶¶ 31, 42).

With regard to feature [1b] of claim 1, Ino-133 discloses a ferroelectric Hf oxide layer 26 by including the third orthorhombic phase, as evidenced by the Pbc21 space group (Ino-133: ¶¶ 51, 74). As evidence, Ino-961 states, “It is considered that a crystal of hafnium oxide as a ferroelectric film mainly has a third orthorhombic (orthorhombic III, space group Pbc21, space group number 29) structure.”  (Ino-961: ¶ 56; emphasis added).  In addition, Ino-133 explains that the Pbc21 space group, i.e. the orthorhombic phase, a crystal structure (Ino-133: ¶¶ 51, 70-74), i.e. “lattice structure” as claimed.  As such, the burden of proof is shifted to Applicant to prove the contrary, i.e. that the Pbc21 space group is not “a lattice structure having an orthorhombic phase”, as claimed.  (See MPEP 2112(I)-(V).) 

With regard to feature [1d] of claim 1, Ino-133 discloses that the Hf oxide layer 26 is formed using sputtering from a Hf target in oxygen with an argon sputter gas (Ino-133: ¶¶ 72-74).  Consequently, argon is inherently incorporated into the Hf oxide layer 26, again as evidenced by Ino-961 at paragraphs [00125] and [0127].  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)

With regard to feature [1c] of claim 1, Ino-133 states that the Hf oxide layer 26 has oxygen defects:
[0087] Further, in the FTJ device according to the present embodiment, the high oxygen concentration conductive layer 30 having the high content of oxygen is provided by interposing the second low oxygen concentration conductive layer 28 having the low content of oxygen in the space with the hafnium oxide film 26.  By providing the high oxygen concentration conductive layer 30 having the high content of oxygen, the high oxygen concentration conductive layer 30 functions as an oxygen supply layer to supply oxygen to the hafnium oxide film 26 while the FTJ device is operated.  Therefore, oxygen defect generated in the hafnium oxide film 26 is partly fixed by supplying a small amount of oxygen to the hafnium oxide film 26.  As a result, endurance characteristics of the FTJ device are improved.
(Ino-133: ¶ 87; emphasis added)
The term “defect” is a term of art in crystallography, specifically directed to imperfections in the crystal structure, i.e. “lattice structure” as claimed.  Because the “oxygen defect … is partly fixed by supplying a small amount of oxygen”, the oxygen defect is an oxygen vacancy defect.  Because the oxygen defect is only “partly” fixed, there remains oxygen defects, i.e. oxygen vacancies, in the Pbc21 space group of hafnium oxide layer 26 crystal structure.
Moreover, Ino-133 explains the oxygen content in the hafnium oxide layer 26 must be kept sufficiently low in order to maintain ferroelectric character, stating in this regard,
[0086] In the FTJ device according to the present embodiment, as illustrated in FIG. 1, the conductive layer contacting the hafnium oxide film 26 is the second low oxygen concentration conductive layer 28 having the low content of oxygen.  Due to this, while the FTJ device is manufactured or being operated, the second low oxygen concentration conductive layer 28 functions as an oxygen absorption layer to absorb oxygen in the hafnium oxide film 26.  Therefore, the content of oxygen in the hafnium oxide film 26 is prevented from being excessively high.  As a result, ferroelectricity is realized and kept in the hafnium oxide film 26.
(Ino-133: ¶ 86; emphasis added)
Based on the foregoing evidence, it is held, absent evidence to the contrary, that the lattice structure, i.e. the Pbc21 space group of the hafnium oxide layer 26, has oxygen vacancies.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)  
In addition, as explained above under feature [1d], Ino-133 deposits the Hf oxide layer 26 in the same way as in the Instant Application, i.e. by sputtering a Hf target in and argon and oxygen atmosphere.  Inasmuch as Ino-133 uses the same method of deposition as used in the Instant Application, and attains the orthorhombic phase and ferroelectricity—with oxygen defects—it is held, absent evidence to the contrary, that said hafnium oxide of layer 26 inherently has oxygen vacancies, as admitted in the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
This is all of the features of claim 1. 

With regard to claim 2, Ino-133 further discloses,
2. (Original) The ferroelectric material of claim 1, wherein the working gas is argon.  
See discussion under feature [1c] of claim 1.

With regard to claims 5 and 6, Ino-133 further discloses,
5. (Currently Amended) The ferroelectric material of claim 1, wherein the hafnium oxide comprises less than 1 % of total dopants.
6. (Previously Presented) The ferroelectric material of claim 5, wherein the dopants comprise silicon, zirconium, and lanthanum.
Ino-133 states,
[0053] An exemplary composition of the ferroelectric film 26 is            Hf1-xMxO2-y.  Here, M is one or more of Si, Y, Zr, Al, Sr, Ba, Ca, Gd, La, Ce, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Lu, and Sc.  In the case of M≠Zr, Zr may be included 2% or less of Hf that separately enters an [sic] Hf site as impurities under the condition that x satisfies: 0≦x≦0.25.  …
(Ino-133: ¶ 53; emphasis added)
Based on the foregoing paragraph, Ino-133 explains that the hafnium oxide can be doped or undoped.  The undoped Hf oxide layer 26 results when “x” in the formula is equal to zero, thereby excluding metal M.  Even when dopant is added, it may be in an amount of less than 1%.  For example, given the conditions above that, when “M≠Zr, Zr may be included 2% or less of Hf”(id.).  M may any of the listed metals (e.g. the claimed metals Si or La, as required by claim 6) and x may be 0.005, i.e. 0.5%, and Zr may be 0.004%, i.e. 0.4% which is less than 2% (id.), which is a total dopant concentration less than 1%.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include no dopant, i.e. to make x=0, or to include a total dopant of Si plus Zr or La plus Zr in an amount of, e.g. 0.9% or less, because no dopant and 0.9% dopant or less, fall within the claimed range disclosed in Ino-133. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

With regard to claim 7, Ino-133 further discloses,
7. (Original) The ferroelectric material of claim 1, wherein no traces of carbon are present in the hafnium oxide.  
As in the Instant Application, Ino-133 forms the hafnium oxide using sputtering of a Hf target in Ar and O2 (Ino-133: ¶¶ 72-74).  Therefore—as in the Instant Application—there is no source of carbon as occurs when using organometallic compounds as with ALD (Instant Specification: ¶ 22).  Based on the evidence in the Instant Application, it is held, absent evidence to the contrary, that the hafnium oxide in Ino-133 inherently has “no traces of carbon” within the meaning of the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claim 8, Ino-133 further discloses,
8. (Original) The ferroelectric material of claim 1, wherein a stoichiometry of the hafnium oxide is non-uniform through a thickness of the hafnium oxide.  
Ino-133 discloses, in the embodiment shown in Fig. 1, that the memory cell 101 includes  the ferroelectric Hf oxide layer 26 has a “first low oxygen concentration conductive layer 22” (¶ 43) below and a “second low oxygen concentration conductive layer 28” (¶ 43) above, as well as a “high oxygen concentration conductive layer 30” (¶ 58) above layer 28 as well as an “insulating layer 24” serving as a tunneling film and made of an very thin layer of, e.g., SiO2 (Ino-133: ¶¶ 46-49) formed directly below the Hf oxide layer 26.  
Ino-133 explains that the “second low oxygen concentration conductive layer 28” and the “high oxygen concentration conductive layer 30” function as an oxygen sink and source, respectively, for the Hf oxide layer 26 during both manufacturing and operation, stating in this regard,
[0086] In the FTJ device according to the present embodiment, as illustrated in FIG. 1, the conductive layer contacting the hafnium oxide film 26 is the second low oxygen concentration conductive layer 28 having the low content of oxygen.  Due to this, while the FTJ device is manufactured or being operated, the second low oxygen concentration conductive layer 28 functions as an oxygen absorption layer to absorb oxygen in the hafnium oxide film 26.  Therefore, the content of oxygen in the hafnium oxide film 26 is prevented from being excessively high.  As a result, ferroelectricity is realized and kept in the hafnium oxide film 26.
[0087] Further, in the FTJ device according to the present embodiment, the high oxygen concentration conductive layer 30 having the high content of oxygen is provided by interposing the second low oxygen concentration conductive layer 28 having the low content of oxygen in the space with the hafnium oxide film 26.  By providing the high oxygen concentration conductive layer 30 having the high content of oxygen, the high oxygen concentration conductive layer 30 functions as an oxygen supply layer to supply oxygen to the hafnium oxide film 26 while the FTJ device is operated.  Therefore, oxygen defect generated in the hafnium oxide film 26 is partly fixed by supplying a small amount of oxygen to the hafnium oxide film 26.  As a result, endurance characteristics of the FTJ device are improved.
(Ino-133: ¶¶ 86-87; emphasis added)
Based on the foregoing, the presence of oxygen defects creating too low an oxygen concentration at locations during either the manufacturing or operation (the operation including repeated polarizations reversals thereby causing degradation of the ferroelectric character; Ino-133 ¶¶ 24, 30, 34, 85), the Hf oxide layer inherently has a non-uniform oxygen concentration in the thickness direction of the Hf oxide film 26 due to the oxygen defects.
In addition, whether the Hf oxide layer 26 has oxygen defects, i.e. too-low oxygen concentration or too high oxygen concentration during manufacturing or operation, the oxygen atoms must move through the interface between the Hf oxide layer 26 and the “second low oxygen concentration conductive layer 28”.  Therefore, during the time of moving of the oxygen to layer 28 or from layer 30 (through layer 28), the Hf oxide layer inherently includes non-uniform stoichiometry near said interface because either too much or too little oxygen is required near said interface in order for oxygen to diffuse from one area to another. 
As such, the burden of proof is shifted to Applicant to prove that the stoichiometry in the Hf oxide layer 26 in Ino-133 is always uniform.  (See MPEP 2112(I)-(V).) 

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ino-961 in view of US 2020/0409252 (“Taniguchi”).
Claims 3 and 4 read,
3. (Original) The ferroelectric material of claim 1, wherein the working gas is krypton.  
4. (Original) The ferroelectric material of claim 1, wherein the working gas is xenon.  
The prior art of Ino-961, as explained above, discloses each of the features of claim 1. 
As also explained above, Ino-961 discloses that the compressive stress in the thickness direction is applied by incorporating a working gas such as argon during sputter deposition using argon sputtering gas.  Ino-961 does not limit the sputtering gas that may be incorporated into the hafnium oxide to apply the compressive stress to just argon, stating in this regard, 
[0125] The method for applying a compressive stress in the thickness direction of the dielectric film 30 includes a method using film formation in a non-equilibrium state, such as a sputtering process. In the sputtering process, a film is formed by flicking off a target atom when argon gas or the like in a plasma state goes into the target. At this time, a small amount of the argon gas or the like also goes into the film. Therefore, it is possible to apply a compressive stress in the thickness direction of the dielectric film 30 by interposing the argon gas or the like between atoms of the dielectric film 30 formed on the substrate.
[0127] … the compressive stress state is easily generated when a sputtering gas pressure is low, and the tensile stress state is easily generated when the sputtering gas pressure is high.  In such a case, the sputtering gas is contained at about 1% in the film.
(Ino-961: ¶¶ 125 and 127; emphasis added)
Ino-961 does not mention other sputtering gases and does not therefore teach krypton or xenon as required by claims 3 and 4.
Taniguchi teaches that it is known to use any of the noble gases, i.e. He, Ne, Ar, Kr, and Xe as sputtering gases used to sputter deposit hafnium oxide and furthermore teaches that the sputtering gasses will inevitably be incorporated into the hafnium oxide film (Taniguchi: ¶ 75).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any of Kr and Xe as sputtering gases in Ino-961 because either would be incorporated into the hafnium oxide (as taught by each of Ino-961 and Taniguchi) and therefore impart the desired compressive stress in the thickness direction, just as argon does, as desired in Ino-961, and as taught in Ino-961 (supra).  

B. Claims 1, 2, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0380641 (“Ino-641”) in view of Ino-961.
Claim 1 reads,
1. (Original) A ferroelectric material layer, comprising: 
[1a] hafnium oxide, wherein the hafnium oxide comprises 
[1b] a lattice structure having an orthorhombic phase, and
[1c] wherein the hafnium oxide comprises one or more oxygen vacancies in the lattice structure; and 
[1d] trace amounts of a working gas.  

With regard to feature [1a] of claim 1, Ino-641 discloses depositing an undoped hafnium oxide layer 30, such as by sputter deposition (Ino-641: ¶¶ 48-58, 77, 81; Fig. 3), including a specific example (“Example 1”) of sputter depositing undoped hafnium oxide (Ino-641: ¶¶ 153-159).  By contrast, there are examples that may be doped (Ino-641: ¶¶ 59, 160) or mixed Hf, Zr oxide (¶ 60).

With regard to features [1b] and [1c] of claim 1, the method of forming the undoped hafnium oxide film imparts ferroelectric character that includes (1) applying the necessary fixed stress (Ino-641: ¶ 55) by reducing the oxygen content from the normal stoichiometric 2 O to 1 Hf down to 1.95 to 1.99 O to 1 Hf followed by (2) one or more annealing processes to impart the required fixed stress in the hafnium oxide film 30 (Ino-641: ¶¶ 81-93 --especially ¶¶ 81, 90, 92), thereby including the third orthorhombic phase in at least part of the film, i.e. the crystal space group, Pbc21, i.e. “lattice structure” as claimed (Ino-641: ¶¶ 42-44, 54-56, 81, 90, 153-159; Figs. 4A-4B).  
Because the O:Hf stoichiometry is less than 2:1, there are inherently oxygen vacancies in the third orthorhombic phase, i.e. the crystal space group, Pbc21, Hf oxide layer 30.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to feature [1d] of claim 1, Ino-641 does not indicate whether or not a sputter gas of made of a noble gas such as argon is used during the sputter deposition of the hafnium oxide using a Hf target and the controlled oxygen atmosphere to control the ratio of oxygen to Hf (Ino-641: ¶¶ 81, 153-155) and does not, therefore, indicate the presence of trace amounts of the sputter gas, i.e. the claimed “working gas” as required by feature [1d].
As explained above, Ino-961 uses argon sputter gas during sputter deposition of the hafnium oxide film, which incorporates 1% argon into the hafnium oxide film, the incorporated argon applying compressive stress in the thickness direction, which leads to production of the third orthorhombic crystal phase that imparts ferroelectricity (supra).
Thus, to the extent that Ino-641 does not inherently use a noble gas as the sputter gas, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use argon as the sputter gas in the sputter deposition of Ino-641 because Ino-961 teaches that argon atoms beneficially incorporate into the depositing hafnium oxide film, thereby adding stress, which consequently leads to the third orthorhombic phase and desired ferroelectric character.  As such, Ino-961 may be seen as either (1) an improvement to Ino-641 or (2) merely providing missing descriptive information about the identity of known sputter gases.  (See MPEP 2143.)
This is all of the features of claim 1.

With regard to claim 2, Ino-641 modified according to Ino-961 teaches,
2. (Original) The ferroelectric material of claim 1, wherein the working gas is argon.  
See discussion under claim 1. 

With regard to claims 5 and 6, Ino-641 discloses
5. (Currently Amended) The ferroelectric material of claim 1, wherein the hafnium oxide comprises less than 1 % of total dopants.
6. (Previously Presented) The ferroelectric material of claim 5, wherein the dopants comprise silicon, zirconium, and lanthanum.
As discussed under claim 1, Ino-641 discloses undoped Hf oxide.  Because there is no dopant, there is necessarily less than 1 % of Si, Zr, and La.

With regard to claim 7, Ino-641 discloses,
7. (Original) The ferroelectric material of claim 1, wherein no traces of carbon are present in the hafnium oxide.
As in the Instant Application, Ino-641 forms the hafnium oxide using sputtering process (Ino-641: ¶¶ 81, 153-155).  Therefore—as in the Instant Application—there is no source of carbon as occurs when using organometallic compounds as with ALD (Instant Specification: ¶ 22).  Based on the evidence in the Instant Application, it is held, absent evidence to the contrary, that the hafnium oxide in Ino-641 inherently has “no traces of carbon” within the meaning of the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)

Claim 10 reads,
10. (Original) The ferroelectric material of claim 1, a stoichiometric ratio of oxygen to hafnium in the hafnium oxide is less than 1.9.
As explained above under claim 1, in Ino-641, the method of forming the undoped hafnium oxide film imparts ferroelectric character that includes (1) applying the necessary fixed stress (Ino-641: ¶ 55) by reducing the oxygen content below the stoichiometric 2 O to 1 Hf to 1.95 to 1.99 O to 1 Hf followed by (2) one or more annealing processes to impart the required fixed stress in the hafnium oxide film 30 (Ino-641: ¶¶ 81-93 --especially ¶¶ 81, 90, 92), thereby including the third orthorhombic phase in at least part of the film (Ino-641: ¶¶ 42-44, 54-56, 81, 90, 153-159; Figs. 4A-4B).  As such, Ino-641 recognizes that the O:Hf stoichiometry is a result-effective variable.
Inasmuch as the Instant Application indicates and claims in instant claims 9 and 10 that the O:Hf stoichiometry can be greater than 2.0 or less than 1.9, there does not appear to be any unexpected result for the O:Hf stoichiometry being less than 1.9.  As such, the claimed range is  prima facie obvious without showing that it achieve unexpected results relative to the prior art range of 1.99 to 1.95 O:Hf ratio taught in Ino-641.  See In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996)(claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  
C. Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ino-641 in view of Ino-961 in view of US 2020/0409252 (“Taniguchi”).
Claims 3 and 4 read,
3. (Original) The ferroelectric material of claim 1, wherein the working gas is krypton.  
4. (Original) The ferroelectric material of claim 1, wherein the working gas is xenon.  
The prior art of Ino-641 in view of Ino-961, as explained above, teaches each of the features of claim 1. 
As also explained above, Ino-641 obtains the ferroelectric character in the Hf oxide layer 30 by applying the necessary fixed stress (Ino-641: ¶ 55).  Ino-961 also applies a stress to the Hf oxide layer.  Ino-961 discloses that the compressive stress in the thickness direction is applied by incorporating a working gas such as argon during sputter deposition using argon sputtering gas.  Ino-961 does not limit the sputtering gas that may be incorporated into the hafnium oxide to apply the compressive stress to just argon, stating in this regard, 
[0125] The method for applying a compressive stress in the thickness direction of the dielectric film 30 includes a method using film formation in a non-equilibrium state, such as a sputtering process. In the sputtering process, a film is formed by flicking off a target atom when argon gas or the like in a plasma state goes into the target. At this time, a small amount of the argon gas or the like also goes into the film. Therefore, it is possible to apply a compressive stress in the thickness direction of the dielectric film 30 by interposing the argon gas or the like between atoms of the dielectric film 30 formed on the substrate.
[0127] … the compressive stress state is easily generated when a sputtering gas pressure is low, and the tensile stress state is easily generated when the sputtering gas pressure is high.  In such a case, the sputtering gas is contained at about 1% in the film.
(Ino-961: ¶¶ 125 and 127; emphasis added)
Ino-961 does not mention other sputtering gases and does not therefore teach krypton or xenon as required by claims 3 and 4.
Taniguchi teaches that it is known to use any of the noble gases, i.e. He, Ne, Ar, Kr, and Xe, as sputtering gases to sputter deposit hafnium oxide and furthermore teaches that the sputtering gases will inevitably be incorporated into the hafnium oxide film (Taniguchi: ¶ 75).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any of Kr and Xe as sputtering gases in Ino-641 because either would be incorporated into the hafnium oxide (as taught by each of Ino-961 and Taniguchi) and therefore contribute additional stress in the Hf oxide film 30 of Ino-641, just as argon does, as desired in Ino-641 and in Ino-961 (supra).  

V. Response to Arguments
Applicant’s amendment to claim 5 obviates the rejection under 35 USC 112(b) of claims 5 and 6.
Applicant argues that Ino-961 fails to disclose the newly added claim features that the hafnium oxide has a lattice structure with oxygen vacancies.  Examiner respectfully disagrees for the reasons indicated in the rejection, particularly that Ino-961 forms the hafnium oxide layer in the same manner by using argon sputter gas of a hafnium metal target in along with oxygen, thereby incorporating argon into the orthorhombic crystal lattice structure having ferroelectric character.  Applicant failed to meet its burden to provide evidence refuting the existence of oxygen vacancies in the Hf oxide layer, despite the evidence presented in Ino-961.
Applicant made no arguments as to the other rejections premised on Ino-133, alone, and Ino-641 in view of Ino-961.  As such, Examiner presumes that Applicant agrees that the rejections as made. 

VI. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) US 2014/0070289 (“Tanaka”) is cited for disclosing an hafnium oxide film doped with, e.g. 2 to 5 at% Si (¶ 36) as well as a noble gas (¶ 144).  The Si-doped hafnium oxide film 31 includes orthorhombic crystal phase showing ferroelectricity (¶¶ 144-146, 152-155).
(2) US 2018/0331113 (“Liao”) is cited for disclosing a sputter-deposited hafnium oxide film 104 doped with a little as 1% bismuth that produces orthorhombic phase exhibiting ferroelectricity (¶¶ 13, 20, 21, 23, 31-32, inter alia).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814